Terminal Disclaimer
The terminal disclaimer filed on 05/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9497926 and 9901066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Gross on 05/26/2021.

The application has been amended as follows: 
Claim 1, lines 1-2, “A system for milking dairy livestock having at least one teat, fore legs and hind legs, the system comprising:” has been replaced with, 
	-- A system for milking dairy livestock having at least one teat, fore legs and hind legs, the system comprising:
	a mobile unit;--
	Claim 1, line 4, “a mobile unit” has been replaced with –the mobile unit--.
	Claim 1, lines 6-7, “and moves between at least two of the dairy livestock” has been replaced with –and moves along the platform between at least two of the dairy livestock--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a system comprising a mobile unit and an annular rotary driven milking platform, specifically wherein the platform is configured to move both dairy livestock and the mobile unit such that the mobile unit is positioned on the platform and moves along the platform between at least two dairy animals. The mobile unit further including the details of a gripping unit to grab at least one teat cup from a teat cup holder and position it to the dairy animal teat.
The prior arts of record Harty Sr. (20130112142) and Van den Berg (US 2005/0115506) teach a similar rotary platform and a mobile unit respectively, however, neither shows the mobile unit positioned on the platform such that the mobile units moves along the platform between at least two dairy animals, further see applicant’s arguments dated 11/02/2020, specifically Van den Berg travels behind the rotary platform.
The further prior art of record CA 2817901 teaches a similar rotary platform including a mobile milking unit, however CA ‘901 fails to teach all the details of the milking unit and more specifically fails to the mobile unit moving along the platform between at least two dairy animals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619